 



Exhibit 10.3
UNITED STATES OF AMERICA
Before The
OFFICE OF THRIFT SUPERVISION
______________________________

             
 
    )      
In the Matter of
    )     Order No.:
 
    )      
BankAtlantic
    )     Date:
Fort Lauderdale, Florida
    )      
 
    )      
OTS Docket No.: 05551
    )      
 
    )      

______________________________
STIPULATION AND CONSENT TO THE ISSUANCE OF AN
ORDER TO CEASE AND DESIST FOR AFFIRMATIVE RELIEF
AND ASSESSMENT OF A CIVIL MONEY PENALTY
     WHEREAS, the Office of Thrift Supervision (OTS), based upon information
derived from the exercise of its regulatory responsibilities, is of the opinion
that grounds exist to initiate an administrative cease and desist proceeding for
affirmative relief and to assess civil money penalties against BankAtlantic,
Fort Lauderdale, Florida, OTS Docket No. 05551 (BankAtlantic or Bank), pursuant
to Section 8(b) and (i) of the Federal Deposit Insurance Act (FDIA), 12 U.S.C. §
1818(b) and (i),1 and
     WHEREAS, BankAtlantic desires to cooperate with the OTS and to avoid the
time and expense of such administrative proceeding, and
     WHEREAS, BankAtlantic enters into this Stipulation and Consent to the
Issuance of an Order to Cease and Desist for Affirmative Relief and Assessment
of a Civil Money Penalty (Stipulation) (i) without any adjudication on the
merits, (ii) without admitting or denying that grounds exist to initiate an
administrative cease and desist proceeding, (iii) without admitting or
 

1   All references to the United States Code (U.S.C.) are as amended, unless
otherwise indicated.

 



--------------------------------------------------------------------------------



 



denying the Findings of Fact, except as to Jurisdiction (Paragraph 1 below),
which jurisdiction is admitted, and (iv) solely for the purpose of settling this
matter in accordance with Rule 408 of the Federal Rules of Evidence and
equivalent state provisions.
     NOW, THEREFORE, on these premises, BankAtlantic hereby stipulates and
agrees as follows:
1. Jurisdiction.

  a.   BankAtlantic is a “savings association” within the meaning of Section
3(b) of the FDIA, 12 U.S.C. § 1813(b), and Section 2(4) of the Home Owners’ Loan
Act (HOLA), 12 U.S.C. § 1462(4). Accordingly, BankAtlantic is an “insured
depository institution” as that term is defined in Section 3(c) of the FDIA, 12
U.S.C. § 1813(c).     b.   Pursuant to Section 3(q) of the FDIA, 12 U.S.C. §
1813(q), the Director of the OTS is the “appropriate Federal banking agency”
with jurisdiction to maintain an administrative cease and desist proceeding
against such a savings association. Therefore, the Bank is subject to the
jurisdiction of the OTS to initiate and maintain a cease and desist proceeding
and civil money penalty assessment proceeding against it pursuant to Section
8(b) and (i) of the FDIA, 12 U.S.C. § 1818(b) and (i). The Director of the OTS
has delegated to the Regional Director of the Southeast Region of the OTS or
his/her designee (Regional Director) the authority to issue cease and desist
orders and civil money penalty assessment orders where the savings association
has consented to the issuance of the orders.

BankAtlantic C&D Stipulation

2



--------------------------------------------------------------------------------



 



2. OTS Findings of Fact.
     The OTS finds that the Bank has violated various laws and regulations to
which the Bank is subject, as outlined in detail in the OTS’s December 16, 2004
Report of Examination of BankAtlantic (2004 Examination). Such violations
include violations of the Currency and Foreign Transactions Reporting Act, as
amended by the USA Patriot Act and other laws (the Bank Secrecy Act or BSA);2
the related BSA regulations issued by the U. S. Department of the Treasury, 31
C.F.R. Part 103, and the OTS, 12 C.F.R. § 563.177; and the OTS regulations
governing suspicious activity reports (SAR) and other reports and statements set
forth in 12 C.F.R. § 563.180.
     BankAtlantic has undertaken corrective action, including the adoption and
implementation of a BSA Corrective Action Plan during November 2004 and the
submission of a corrective action response, dated August 12, 2005, that set
forth the Bank’s detailed responses and corrective actions to address the
deficiencies, weaknesses and regulatory violations noted in the 2004
Examination. The Bank also has conducted an extensive review of historical
account transaction activity, using a qualified external firm, and has made
appropriate SAR filings on the basis of that review. The Bank has taken steps to
comply with applicable laws and regulations and to address the identified
deficiencies. Notwithstanding the Bank’s corrective actions, the OTS is of the
opinion that a cease and desist order for affirmative relief and a civil money
penalty assessment are necessary and appropriate to address the violations,
deficiencies, and weaknesses discussed in the 2004 Examination, and to ensure
that the Bank continues the corrective actions taken and that such actions
remain adequate to provide for the Bank’s future compliance with the BSA, SAR,
and OFAC laws and regulations.
 

2   31 U.S.C. § 5311 et seq.

BankAtlantic C&D Stipulation

3



--------------------------------------------------------------------------------



 



3. Consent.
     BankAtlantic consents to the issuance by the OTS of the accompanying
Consent Order to Cease and Desist for Affirmative Relief (C&D Order) and Order
of Assessment of a Civil Money Penalty (CMP Order) (collectively, the Orders).
The Bank further agrees to comply with the terms of the Orders upon issuance and
stipulates that the Orders comply with all requirements of law.
4. Finality.
     The C&D Order is issued under the provisions of Section 8(b) of the FDIA,
12 U.S.C. § 1818(b). The CMP Order is issued under the provisions of Section
8(i) of the FDIA, 12 U.S.C. § 1818(i). Upon their issuance by the Regional
Director, they shall be final orders, effective and fully enforceable by the OTS
under the provisions of Section 8(i) of the FDIA, 12 U.S.C. § 1818(i).
5. Waivers.
     BankAtlantic waives the following:

  a.   the right to be served with any written notice of the OTS’s charges
against it as provided by Section 8(b) and (i) of the FDIA, 12 U.S.C. § 1818(b)
and (i);     b.   the right to an administrative hearing of the OTS’s charges
against it as provided by Section 8(b) and (i) of the FDIA, 12 U.S.C. § 1818(b)
and (i);     c.   the right to seek judicial review of the Orders including,
without limitation, any such right provided by Section 8(h) or (i) of the FDIA,
12 U.S.C. § 1818(h) and (i), or otherwise to challenge the validity of the
Orders;     d.   any and all claims against the OTS, including its employees and
agents, and any other governmental entity for the award of fees, costs, or
expenses related to this

BankAtlantic C&D Stipulation

4



--------------------------------------------------------------------------------



 



      OTS enforcement matter and/or the Orders, whether arising under common
law, the Equal Access to Justice Act, 5 U.S.C. § 504, or 28 U.S.C. § 2412; and

  e.   the right to assert this proceeding, its consent to issuance of the
Orders, and/or the issuance of the Orders, as the basis for a claim of double
jeopardy in any pending or future proceeding brought by the United States
Department of Justice or any other governmental entity.

6. Other Governmental Actions Not Affected.
     BankAtlantic acknowledges and agrees that its consent to the issuance of
the accompanying Orders is solely for the purpose of resolving certain potential
OTS administrative enforcement charges as provided above, and does not otherwise
release, discharge, compromise, settle, dismiss, resolve, or in any way affect
any actions, charges against, liability, or other administrative, civil, or
criminal proceeding that arise pursuant to this action or otherwise, and that
may be or have been brought by another governmental entity.
7. Agreement for Continuing Cooperation.
     BankAtlantic agrees that, on reasonable notice and without service of a
subpoena, it will promptly respond to any written request from the OTS for
documents that the OTS reasonably requests to demonstrate compliance with the
Orders. BankAtlantic agrees, in connection with this Stipulation and the
accompanying Orders, to cooperate with the OTS or any other federal agency in
any review requested by the OTS or any other federal government agency, or in
any investigation, litigation, or other proceeding relating to BankAtlantic, its
holding company, subsidiaries, service corporations, or institution-affiliated
parties.
8. Miscellaneous.

  a.   The construction and validity of this Stipulation and the Orders shall be
governed by the laws of the United States of America.

BankAtlantic C&D Stipulation

5



--------------------------------------------------------------------------------



 



  b.   If any provision of this Stipulation and the Orders is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.     c.
  All references to the OTS in this Stipulation and the Orders shall also mean
any of the OTS’s predecessors, successors, and assigns.     d.   The section and
paragraph headings in this Stipulation and the Orders are for convenience only,
and such headings shall not affect the interpretation of this Stipulation or the
Orders.     e.   The terms of this Stipulation and the Orders represent the
final agreement of the parties with respect to the subject matters hereof and
constitute the sole agreement of the parties with respect to such subject
matters.     f.   This Stipulation and the Orders shall remain in effect until
terminated, modified, or suspended in writing by the OTS, acting through its
Director, Deputy Director, Regional Director, or other authorized
representative. The CMP Order, however, will terminate automatically on the day
following the day on which full payment of the penalty assessed by the CMP Order
is made.

9. Signature of Directors.
     Each Director signing this Stipulation attests that he/she voted in favor
of a resolution authorizing the execution of the Stipulation.
BankAtlantic C&D Stipulation

6



--------------------------------------------------------------------------------



 



     WHEREFORE, BankAtlantic, by a majority of its directors, executes this
Stipulation and Consent to the Issuance of an Order to Cease and Desist for
Affirmative Relief and for Assessment of a Civil Money Penalty intending to be
legally bound hereby.

      BANKATLANTIC   OFFICE OF THRIFT SUPERVISION Fort Lauderdale, Florida    
Accepted by a majority of its directors:           By: /s/ Alan B. Levan
 
Director Alan B. Levan   /s/ John E. Ryan  
 
John E. Ryan Regional Director       /s/ John E. Abdo 

 
Director John E. Abdo   Dated: April 26, 2006       /s/ D. Keith Cobb
 
Director D. Keith Cobb           /s/ Steven M. Coldren 
 
Director Steven M. Coldren           /s/ Bruno DiGiulian 
 
Director Bruno DiGiulian           /s/ Mary E. Ginestra 
 
Director Mary E. Ginestra           /s/ Charlie C. Winningham 
 
Director Charlie C. Winningham           /s/ Jarett S. Levan 
 
Director Jarett S. Levan           /s/ David A. Lieberman 
 
Director David A. Lieberman          

BankAtlantic C&D Stipulation

7